Citation Nr: 1045202	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
of the lumbar spine with sciatica, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted an increased rating of 20 
percent for degenerative disc disease of the lumbar spine with 
sciatica.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a January 2005 letter a private physician, Dr. R. D., stated 
that the Veteran was being treated for low back injuries causally 
related to service.  The claims file does not include any record 
of treatment by this physician.  

VA has a duty to obtain relevant records of private treatment.  
38 U.S.C.A.  
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  
VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  38 
C.F.R. § 3.159(c)(1), (e)(2) (2010).  As the record contains 
evidence of relevant treatment which is not of record, a remand 
is necessary to obtain that evidence. 

The Veteran's only VA examination took place in February 2005.  
The examiner reported significant limitation of forward flexion 
with pain at 30 degrees, as well as significant neurologic 
impairment.  The neurologic impairment is ratable under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2010); which provides a 60 
percent rating for severe incomplete paralysis with marked 
muscular atrophy.  The VA examination report does not contain any 
indication as to whether the Veteran has muscle atrophy.

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2010).  Where the Board makes a decision based on 
an examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination.'"  
Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO or AMC should take the necessary 
steps to obtain all records of the Veteran's 
treatment with Dr. R. D. in accordance with 
38 C.F.R. § 3.159.  If additional information 
is needed to complete this request, the 
Veteran should be so advised of the specific 
information needed as well as any necessary 
medical releases.

2.  The Veteran should be afforded a new VA 
examination to evaluate the current severity 
of his low back disability and to determine 
whether there are any current neurologic 
abnormalities of the lower extremities that 
are associated with the service-connected low 
back disability.

The examiner should review the claims file 
including the service treatment records.  
This review of the claims folder should be 
noted in the examination report or in an 
addendum.  All tests and studies deemed 
necessary by the examiner should be 
performed. 

Ranges of thoracolumbar spine motion should be 
noted in degrees and the examiner should note 
whether there is any additional limitation due 
to weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should also note the point at which 
pain begins.

The examiner should note the extent and angle 
of any ankylosis in the spine.

The examiner should also indicate whether the 
back disability involves any nerve.  If so, 
the examiner should identify the nerve and 
indicate whether there is complete or partial 
paralysis, neuralgia, or neuritis; and 
whether any partial paralysis neuritis or 
neuralgia is mild, moderate, moderately 
severe, or severe.

The examiner should note any other neurologic 
disability associated with the back 
disability and should note the presence and 
severity of any muscle atrophy; whether 
either foot dangles or drops, whether 
movement of muscles is possible below the 
knee, and whether there weakened or lost 
flexion of either knee.

These findings are needed to rate the 
disability in accordance with criteria 
contained in VA's schedule for rating 
disabilities.  

3.  If the benefits sought on appeal remain 
denied, the RO or AMC should issue a 
supplemental statement of the case before the 
appeal is returned to the Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

